DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/14/22.
The reply filed 03/14/22 affects the application 16/962,607 as follows:
1.      Claims 3, 11, 17-19, 24 have been amended. Claims 5 and 6 have been canceled. 
Applicant’s amendments have overcome the rejections made under 35 U.S.C. 112, first paragraph. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. Claims 2-4, 7, 11-14, 16-24, the invention of Group II is prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 2-4, 7, 11-14, 16-24 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-4, 11-14, 16-18, 21-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-8, 14-17 of copending U.S. Application No. 16/627,102. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/627,102 are drawn to a method for treating tumor, comprising administering isovaleryl spiramycin I to a subject; the tumor includes breast cancer, liver cancer, lung cancer, renal cancer, brain tumor, cervical cancer, prostate cancer, pancreatic cancer, esophageal cancer, gastric cancer, colon cancer, thyroid cancer, bladder cancer, malignant skin tumor, lymphoma or leukemia. The claims of the instant application are drawn to a method for inhibiting activation of a protein in a PI3K/Akt/mTOR signaling pathway, comprising administering an effective amount of an mTOR inhibitor comprising carrimycin or isovalerylspiramycin I to a subject. The instant claims are also drawn to a method for inhibiting activation of a protein in a PI3K/Akt/mTOR signaling pathway, comprising administering an effective amount of an mTOR inhibitor comprising carrimycin or isovalerylspiramycin I to inhibit or treat malignant tumor includes breast cancer, liver cancer, lung cancer, gastric cancer and colon cancer. Therefore, it would have been obvious to administer the claimed compound or composition recited in Application No. 16/627,102 to treat the said cancers recited in the claims of the instant Application. It should be noted that the compound administered in the method of U.S. Application No. 16/627,102 is the same as the compound administered in Applicant’s method, and thus it should inherently have same effect of being a mTOR inhibitor. Thus, the instant claims 2-4, 11-14, 16-18, 21-24 are seen to be obvious over claims 1, 5-8, 14-17 of U.S. Application No. 16/627,102.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 11, 16-18, 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al. (US 20110306571 A1) in view of Ma et al. (Curr Microbiol (2011) 62:16-20), Jiang et al. (EP 3210990 A1) and Valvezan et al. (Disease Models & Mechanisms (2014), 63-71).
Claim 11 is drawn to a method for inhibiting activation of a protein in a PI3K/Akt/mTOR signaling pathway, comprising administering an effective amount of an mTOR inhibitor comprising carrimycin or isovalerylspiramycin I to a subject.
Rosin-Arbesfeld et al. disclose that a macrolide antibiotic can be used for the manufacture of a medicament for the treatment of a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer, and that the macrolide antibiotic can be a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof (see abstract). Furthermore, Rosin-Arbesfeld et al. disclose that they also provided pharmaceutical compositions and methods for the treatment of the said cancers and methods for treating, in a mammal, a cancer that expresses a mutated APC gene (see abstract).
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al. is that Applicant administers carrimycin or isovaleryl spiramycin I which is a derivative of a spiramycin, to the mammal or subject. 
Ma et al. disclose that Bitespiramycin (BT) is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, and is produced by Streptomyces spiramyceticus WSJ-1, 1, a recombinant spiramycin-production strain that harbored the 4”-O-acyltransferase gene (ist) from Streptomyces mycarofaciens 1748, which could isovalerylate the 4”-OH of
spiramycin (see abstract). Furthermore, Ma et al. disclose that BT is a bio-derivative of spiramyicn (SP), and that because SP has three components, i.e., SPI, SPII, and SPIII, BT also has three major components (see page 16, right col., 3rd paragraph). And, Ma et al. also disclose that 4”-isovalerylspiramycin I, II, and III are its major components (page 16, left col., last paragraph).
Jiang et al. disclose that the chemical structure of carrimycin mainly comprises
4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III, and about 6 4"-hydroxy acylated spiramycin, so the chemical name is 4"-acylspiramycin (see page 3, lines 46-48).
Furthermore, Jiang et al. disclose that pharmacokinetics study shows that effective components of carrimycin with activity are mainly isovalerylspiramycin I, II and III (see page 4, [0005]).
Also, Jiang et al. disclose that carrimycin quickly metabolizes to spiramycin in vivo. According to AUC0-t (Area Under the Concentration-Time Curve from time 0 to time t) of parent drug isovalerylspiramycin I, II and II and active metabolite spiramycin I, II and III, the absolute bioavailability by oral administration is 91.6% averagely (see page 4, [0005]).
	Valvezan et al. disclose that truncating mutations in adenomatous polyposis coli (APC) are strongly linked to colorectal cancers (see abstract). Furthermore, Valvezan et al. disclose that they hypothesized that truncating Apc mutations should activate mTORC1 in vivo and that mTORC1 plays an important role in Apc mutant phenotypes (see abstract). Also, Valvezan et al. disclose that they found that mTORC1 is strongly activated in apc mutant zebrafish and in intestinal polyps in Apc mutant mice (see abstract). In addition, Valvezan et al. disclose that their findings suggest a new model of colorectal cancer pathogenesis in which mTORC1 is activated 
in parallel with Wnt/β-catenin signaling (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
It is obvious to use or administer a dosage in the range as that claimed by Applicant such as a dosage of the mTOR inhibitor of 2 or 100 mg/kg body weight/day for treating colorectal cancer as taught by Rosin-Arbesfeld et al. (see page 6, [0096]). Also, it is obvious to administer the carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic to treat metastatic colorectal cancer which is also a colorectal cancer. Also, it should be noted that it is obvious to also to include in the composition and administer second active ingredient that comprises a drug for treating diseases related to an mTOR pathway the mTOR inhibitor based on factors such as the severity of the disease since it also has the same utility of being an mTOR inhibitor and thus would be expected to treat said disease.

Claims 2, 4, 12-14, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. as applied in claim 11 above, and further in view of Vilar et al. (Mol Cancer Ther; 10(3), March 2011, 395-403).
Claim 2 is drawn to the method according to claim 11, wherein, the mTOR inhibitor is an allosteric inhibitor or a catalytic inhibitor of proteins in a PI3K/Akt/mTOR signaling pathway.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. is that Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. do not explicitly disclose that the mTOR inhibitor is an allosteric inhibitor or a catalytic inhibitor of proteins in a PI3K/Akt/mTOR signaling pathway.
Vilar et al. disclose that PI3K-AKT-mTOR pathway has been involved in the pathogenesis of colorectal cancer (see page 398, right col., 2nd paragraph).  Furthermore, Vilar et al. disclose that mTOR is a serine/threonine kinase formed by two signaling complexes called mTORC1 and mTORC2 that contain common and specific partner proteins (page 396, left col., 2nd paragraph). Also, Vilar et al. disclose that mTOR is constituted by two complexes-mTOR complex 1 (mTORC1) and mTOR complex 2 (mTORC2) that have a very intricate network of feedback loops, protein partners, substrates, and regulators that are specific to each (see page 395, right col., 1st paragraph).  In addition, Vilar et al. disclose a depiction or figure of the PI3K-AKT-mTOR signaling pathway (see page 396, Figure 1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor), and also to expect that the mTOR inhibitor would a catalytic inhibitor of proteins such as mTOR which is a serine/threonine kinase, 4E-BP1 and S6K1 in a PI3K/Akt/mTOR signaling pathway which Vilar et al. disclose is involved in the pathogenesis of colorectal cancer.
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor), and also to expect that the mTOR inhibitor would a catalytic inhibitor of proteins such as mTOR which is a serine/threonine kinase, 4E-BP1 and S6K1 in a PI3K/Akt/mTOR signaling pathway which Vilar et al. disclose is involved in the pathogenesis of colorectal cancer.
It should be noted that it is obvious to expect that the treatment would involve the inhibition of 4E-binding protein 1 (4EBP1) and ribosomal S6 kinase 1 (S6K1) since the promotion of mTORC1 signaling can occur through the phosphorylation of eukaryotic initiation factor 4E-binding protein 1 (4EBP1) and ribosomal S6 kinase 1 (S6K1) which are the best-known downstream effectors of mTOR as taught by Vilar et al. (see page 396, left col., last full paragraph). Also, it should be noted that it is obvious to also to include in the composition and administer second active ingredient that comprises a drug for treating diseases related to an mTOR pathway the mTOR inhibitor based on factors such as the severity of the disease since it also has the same utility of being an mTOR inhibitor and thus would be expected to treat said disease.

Claims 7, 19, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al. and Vilar et al. as applied in claim 11 above, and further in view of Yates et al. (Acta Neuropathologica Communications 2013, 1:3, 1-13).
Claim 7 is drawn to the method according to claim 3, wherein, the mTOR inhibitor is the drug for delaying senility that acts through an mTOR signaling pathway, and at least for inhibiting activation of one or more of PI3K protein, AKT protein, mTOR protein, S6K1 protein and 4EBP1 protein in a PI3K/Akt/mTOR signaling pathway.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al. and Vilar et al. is that Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al. and Vilar et al. do not explicitly disclose treating or delaying senility, per se with carrimycin or one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic.
Yates et al. disclose that mTOR regulated genes are expressed in the frontal cortex of Alzheimer’s disease patients (see abstract). Furthermore, Yates et al. disclose that the mTOR signaling cascade are deregulated in the brain of Alzheimer’s disease patients well before the development of pathology (see abstract). Also, Yates et al. disclose that the dysfunction of the signaling pathways downstream of mTOR may represent a risk factor for Alzheimer’s disease and is independent of the ApoE status of the patients (see abstract). That is, Yates et al. disclose that dysfunction of the mTOR pathway is a risk factor for Alzheimer’s disease. In addition, Yates et al. disclose or suggest that AD in patients contribute to the severity of dementia (see page 3 of 15, left col., 5th paragraph). 

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al., Vilar et al. and Yates et al. to treat Alzheimer’s disease in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, because one of ordinary skill in the art would expect that carrimycin and one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor, and would inhibit mTOR and thus its expression in the dysfunctional mTOR signaling pathway which is expressed in Alzheimer’s disease patients as taught by Yates and thus treat dementia such as senile dementia of Alzheimer's or senility. 
One having ordinary skill in the art would have been motivated, in view of Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al., Vilar et al. and Yates et al. to treat Alzheimer’s disease in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, because one of ordinary skill in the art would expect that carrimycin and one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor, and would inhibit mTOR and thus its expression in the dysfunctional mTOR signaling pathway which is expressed in Alzheimer’s disease patients as taught by Yates and thus treat dementia such as senile dementia of Alzheimer's or senility. 
It should be noted that it is obvious to treat diseases age-related disease such as Alzheimer’s disease (AD) and such as senile dementia of Alzheimer's or senility, and cognitive impairment dementia such as the patients with cognitive impairment disclose by Yates et al. 

Claims 20, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al. and Vilar et al. as applied in claim 11 above, and further in view of Gui et al. (PLoS ONE (2015) 10(9), 1-15).
Claim 20 is drawn to the method according to claim 18, wherein, the fibrosis comprises 
liver fibrosis, myocardial fibrosis, cardiovascular fibrosis, pulmonary fibrosis, pancreatic fibrosis, renal fibrosis or spleen fibrosis.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al. and Vilar et al. is that Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al. and Vilar et al. do not explicitly disclose treating pulmonary fibrosis, per se with carrimycin or one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic.
Gui et al. disclose investigating the mammalian target of rapamycin (mTOR) signaling pathway in pulmonary fibrosis in cell and animal models. Furthermore, Gui et al. disclose that mTOR overactivation in AECs and compromised autophagy in the lungs are involved in the pathogenesis of pulmonary fibrosis (see abstract). Also, Gui et al. disclose that the suppression of mTOR and enhancement of autophagy may be used for treatment of pulmonary fibrosis (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Rosin-Arbesfeld et al., Ma et al., Jiang et l., Valvezan et al., Vilar et al. and Gui et al. to treat pulmonary fibrosis in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, because one of ordinary skill in the art would expect that carrimycin and one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor and would inhibit mTOR and thus its expression or overactivation in the mTOR signaling pathway or the abnormal mTOR pathway activation which plays a role in pulmonary   fibrosis disease as taught by Gui et al. and thus treat pulmonary fibrosis disease.
One having ordinary skill in the art would have been motivated, in view of Rosin-Arbesfeld et al., Ma et al., Jiang et l., Valvezan et al., Vilar et al. and Gui et al. to treat pulmonary fibrosis in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, because one of ordinary skill in the art would expect that carrimycin and one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor and would inhibit mTOR and thus its expression or overactivation in the mTOR signaling pathway or the abnormal mTOR pathway activation which plays a role in pulmonary   fibrosis disease as taught by Gui et al. and thus treat pulmonary fibrosis disease.
Response to Arguments
Applicant’s arguments with respect to claims 2-4, 7, 11-14, 16-24 have been considered but are not found convincing.
The Applicant argues that Rosin-Arbesfeld et al. fails to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PBK/Akt/mTOR signaling pathway.
However, the above rejection was made by applying Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references. And thus, Rosin-Arbesfeld et al. do not have to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PBK/Akt/mTOR signaling pathway. More importantly, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that Ma et al. discloses that BT is a multi-component antibiotic consisting mainly of 4"-isovalerylspiramycin I, II and II. That is, Ma et al. merely discloses that BT is a bio-derivative of spriramyin, but fails to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PI3K/Akt/mTOR signaling pathway.
However, the above rejection was made by applying Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references. And thus, Ma et al. do not have to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PI3K/Akt/mTOR signaling pathway. More importantly, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that the structures of isovalerylspiramycin I and carrimycin are different from the structure of spiramycin, in that the group connected to the 4'-position of mycarose is isovaleryl, rather than hydroxyl. Even if isovaleryl spiramycin I and carrimycin may be considered to be "derivatives" of spiramycin, one of ordinary skill in the art would not have easily deduced that isovaleryl spiramycin I or carrimycin has the same activity as spiramycin based on the teachings of Rosin-Arbesfeld et al. and Ma et al.
However, the above rejection was made by applying Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references. And thus, based on Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references, one of ordinary skill in the art would expect that isovaleryl spiramycin I or carrimycin, like spiramycin, would also have or possess activity.
More importantly, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that as for a compound and a derivative thereof, which has the same parent ring structure, the biological activity of the derivative is not predictable for a skilled person in the art based on the activity of the compound. When different substituents are introduced into the parent ring, the derivatives may have different biological activities. The change of substituent configuration also affects its biological activity. For example, there are two asymmetric centers in the ligands linked with glycosides, namely, the C7 can be S and R configurations. In natural products, the C7(S) configuration has biological activity, while the C7(R) has no biological activity. The difference in the three-dimensional configuration of the C4-OH of the glycosidic group of daunorubicin evidently affects its toxicity. Therefore, those skilled in the art cannot predict the effect of isovaleryl spiramycin I and carrimycin on the protein in a PI3K/Akt/mTOR signaling pathway.
However, isovalerylspiramycin I, II and III, and carrimycin comprises isovalerylspiramycin I, II and III like spiramycin are disclosed as having biological activity. And consequently, based on Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references, it is obvious to expect that isovaleryl spiramycin I and carrimycin would have effect on or inhibit said protein in a PI3K/Akt/mTOR signaling pathway. Also, it does not matter whether or not that the difference in the three-dimensional configuration of the C4-OH of the glycosidic group of daunorubicin affects its toxicity, since isovaleryl spiramycin I and carrimycin are different compounds to daunorubicin with different activities to daunorubicin.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that Rosin-Arbesfeld et al. discloses that the macrolides antibiotic can suppress the premature stop mutations within the APC gene. However, antibiotics that can inhibit APC mutation do not mean that they can inhibit proteins in a PI3K/Akt/mTOR signaling pathway.
However, based on Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references, one of ordinary skill in the art would expect that the antibiotics, isovalerylspiramycin I, II and III, and carrimycin which comprises isovalerylspiramycin I, II and III would inhibit APC mutation and inhibit said protein in the PI3K/Akt/mTOR signaling pathway. It should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). And, the Examiner considers the inhibition of a protein in the PI3K/Akt/mTOR signaling pathway a mechanism by which activation of mutated APC gene is suppressed and the colorectal cancer that expresses a mutated APC gene is treated.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that as Valvezan et al. provides, mTORC1 and Wnt/β-catenin signaling are both downstream effectors contribute to Apc mutation, only simultaneous inhibition of both pathways can rescue Apc mutant phenotypes. Therefore, mTORC1 may also be regulated by a variety of factors, even if APC mutation activates mTORC1, those skilled in the art cannot directly deduce that APC non mutation will inhibit mTORC1. Therefore, in light of the disclosures of Rosin-Arbesfeld et al. with Valvezan et al., those skilled in the art cannot directly deduce that macrolide antibiotic like spiramycin can inhibit proteins in a PI3K/Akt/mTOR signaling pathway. Further, in light of the disclosures of Rosin-Arbesfeld et al., Ma et al. with Valvezan et al., those skilled in the art cannot directly deduce that isovaleryl spiramycin I and carrimycin can inhibit proteins in a PI3K/Akt/mTOR signaling pathway.
However, it does not matter whether or not mTORC1 may also be regulated by a variety of factors. More importantly, based on Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references, one of ordinary skill in the art would expect that the antibiotics, isovalerylspiramycin I, II and III, and carrimycin which comprises isovalerylspiramycin I, II and III would inhibit APC mutation and inhibit said protein (e.g.; mTORC1) in the PI3K/Akt/mTOR signaling pathway. It should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). And, the Examiner considers the inhibition of a protein in the PI3K/Akt/mTOR signaling pathway a mechanism by which activation of mutated APC gene is suppressed and the colorectal cancer that expresses a mutated APC gene is treated. In other words, one of ordinary skill in the art would expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that Vilar et al. fails to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PI3K/Akt/mTOR signaling pathway.
However, the above rejection was made by applying Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references. And thus, Vilar et al. do not have to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PI3K/Akt/mTOR signaling pathway. More importantly, Vilar et al. disclose that PI3K-AKT-mTOR pathway has been involved in the pathogenesis of colorectal cancer (see page 398, right col., 2nd paragraph).  Furthermore, Vilar et al. disclose that mTOR is a serine/threonine kinase formed by two signaling complexes called mTORC1 and mTORC2 that contain common and specific partner proteins (page 396, left col., 2nd paragraph). Also, Vilar et al. disclose that mTOR is constituted by two complexes-mTOR complex 1 (mTORC1) and mTOR complex 2 (mTORC2) that have a very intricate network of feedback loops, protein partners, substrates, and regulators that are specific to each (see page 395, right col., 1st paragraph).  In addition, Vilar et al. disclose a depiction or figure of the PI3K-AKT-mTOR signaling pathway (see page 396, Figure 1).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that Yates et al. discloses that dysfunction of the mTOR pathway is a risk factor for Alzheimer's disease. Gui et al. discloses that the suppression of mTOR and enhancement of autophagy may be used for treatment of pulmonary fibrosis. Therefore, Yates et al. and Gui et al. teach that mTOR inhibitor can treat Alzheimer's disease and pulmonary fibrosis. However, Yates et al. and Gui et al. fail to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PI3K/Akt/mTOR signaling pathway.
However, the above rejection was made by applying Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references. And thus, Yates et al. and Gui et al. fail do not have to disclose that isovalerylspiramycin I or carrimycin can inhibit activation of a protein in a PI3K/Akt/mTOR signaling pathway. 
More importantly, Yates et al. disclose that mTOR regulated genes are expressed in the frontal cortex of Alzheimer’s disease patients (see abstract). Furthermore, Yates et al. disclose that the mTOR signaling cascade are deregulated in the brain of Alzheimer’s disease patients well before the development of pathology (see abstract). Also, Yates et al. disclose that the dysfunction of the signaling pathways downstream of mTOR may represent a risk factor for Alzheimer’s disease and is independent of the ApoE status of the patients (see abstract). That is, Yates et al. disclose that dysfunction of the mTOR pathway is a risk factor for Alzheimer’s disease. In addition, Yates et al. disclose or suggest that AD in patients contribute to the severity of dementia (see page 3 of 15, left col., 5th paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Rosin-Arbesfeld et al., Ma et al., Jiang et al., Valvezan et al., Vilar et al. and Yates et al. to treat Alzheimer’s disease in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, because one of ordinary skill in the art would expect that carrimycin and one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor, and would inhibit mTOR and thus its expression in the dysfunctional mTOR signaling pathway which is expressed in Alzheimer’s disease patients as taught by Yates and thus treat dementia such as senile dementia of Alzheimer's or senility.  Also, it should be noted that it is obvious to treat diseases age-related disease such as Alzheimer’s disease (AD) and such as senile dementia of Alzheimer's or senility, and cognitive impairment dementia such as the patients with cognitive impairment disclose by Yates et al. 
In addition, Gui et al. disclose investigating the mammalian target of rapamycin (mTOR) signaling pathway in pulmonary fibrosis in cell and animal models. Furthermore, Gui et al. disclose that mTOR overactivation in AECs and compromised autophagy in the lungs are involved in the pathogenesis of pulmonary fibrosis (see abstract). Also, Gui et al. disclose that the suppression of mTOR and enhancement of autophagy may be used for treatment of pulmonary fibrosis (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Rosin-Arbesfeld et al., Ma et al., Jiang et l., Valvezan et al., Vilar et al. and Gui et al. to treat pulmonary fibrosis in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, because one of ordinary skill in the art would expect that carrimycin and one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor and would inhibit mTOR and thus its expression or overactivation in the mTOR signaling pathway or the abnormal mTOR pathway activation which plays a role in pulmonary   fibrosis disease as taught by Gui et al. and thus treat pulmonary fibrosis disease.
The Applicant argues that the specification of the present application demonstrates in Test Example 2 that isovalerylspiramycin I can inhibit the protein activation of the PI3K/AKT/mTOR signaling pathway, especially the activation of PI3K protein, 4EBP1 protein, mTOR protein, and inhibit expression of Akt protein and S6K1 protein and expression of their activated proteins. Further, as can be seen from Figs. 1 and 2, compared with rapamycin, the mTOR inhibitor isovalerylspiramycin I of the present application has more excellent inhibitory effects on AKT, S6K1 and 4EBP1, indicating that the mTOR inhibitor, isovalerylspiramycin I can play an excellent PI3K/Akt/mTOR signaling pathway inhibitory effect, providing theoretical basis for the application and clinical promotion of the mTOR inhibitor in the preparation of drugs for treating and/or preventing diseases related to the mTOR pathway, and having important
economic and social benefits.
However, based on Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references, one of ordinary skill in the art would expect that the antibiotics, isovalerylspiramycin I, II and III, and carrimycin which comprises isovalerylspiramycin I, II and III would inhibit APC mutation and inhibit said protein (e.g.; mTORC1) in the PI3K/Akt/mTOR signaling pathway. It should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). And, the Examiner considers the inhibition of a protein in the PI3K/Akt/mTOR signaling pathway a mechanism by which activation of mutated APC gene is suppressed and the colorectal cancer that expresses a mutated APC gene is treated. In other words, one of ordinary skill in the art would expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor). Also, it is obvious to determine the degree of inhibitory effect of the carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic and to compare it to different drugs such as spirimycin or rapamycin such as to use it more effectively in therapeutic treatments such as treatments of said colorectal cancer.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).
The Applicant argues that in Test Example 3, the results proved that carrimycin above 5 µg/ml can reduce the protein phosphorylation level of mTOR and downstream 4E-BP1 and S6K1, and also reduce the phosphorylation level of PI3K and AKT. The results showed that carrimycin of moderate and low concentrations inhibited mTORC1 to a higher degree, and there was negative feedback activation of mTORC2 after 48 h. However, carrimycin of a large concentration could be used as a dual inhibitor for both mTORC1 and mTORC2 without causing negative feedback activation (see Figs. 4 and 5).
However, based on Rosin-Arbesfeld et al., Ma et al., Jiang et al. and Valvezan et al. references, one of ordinary skill in the art would expect that the antibiotics, isovalerylspiramycin I, II and III, and carrimycin which comprises isovalerylspiramycin I, II and III would inhibit APC mutation and inhibit said protein (e.g.; mTORC1) in the PI3K/Akt/mTOR signaling pathway. It should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). And, the Examiner considers the inhibition of a protein in the PI3K/Akt/mTOR signaling pathway a mechanism by which activation of mutated APC gene is suppressed and the colorectal cancer that expresses a mutated APC gene is treated. In other words, one of ordinary skill in the art would expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor). Also, it is obvious to determine the degree of inhibitory effect of the carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic and to compare it to different drugs such as spirimycin or rapamycin such as to use it more effectively in therapeutic treatments such as treatments of said colorectal cancer. In addition, it is obvious to use different amounts or concentration of carrimycin and isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic depending on factors such as the severity of the colorectal cancer or disease and the type subject treated.Also, Applicant’s claims does not require the use of carrimycin or isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic of a particular concentration in µg/ml for said inhibition or treatment. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. or carrimycin which Jiang et al. disclose carrimycin comprises 4"-isovalerylspiramycin, including 4"-isovalerylspiramycin I, II, III and which are effective components with activity, to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives and Jiang et al. disclose that carrimycin comprises isovalerylspiramycin I, II and III; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that carrimycin and the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTORC1 inhibitor (i.e.; a mTOR inhibitor).

Applicant's arguments with respect to claims 2-4, 7, 11-14, 16-24 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623